UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-20852 ULTRALIFE CORPORATION (Exact name of registrant as specified in its charter) Delaware 16-1387013 (State or other jurisdiction (I.R.S. Employer Identification No.) of incorporation or organization) 2000 Technology Parkway, Newark, New York 14513 (Address of principal executive offices) (Zip Code) (315) 332-7100 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesX… No… Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesX… No… Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer …Accelerated filer …Non-accelerated filer Smaller reporting companyX Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).Yes…. NoX Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common stock, $.10 par value – 17,458,977 shares of common stock outstanding, net of 1,372,757 treasury shares, as of August 2, 2013. 1 ULTRALIFE CORPORATION INDEX Page PART IFINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets - June 30, 2013 (Unaudited) and December 31, 2012 3 Condensed Consolidated Statements of Comprehensive Income (Loss) (Unaudited) - Three month and six month periods ended June 30, 2013 and July 1, 2012 4 Condensed Consolidated Statements of Cash Flows (Unaudited) - Six month periods ended June 30, 2013 and July 1, 2012 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 36 Item 4. Controls and Procedures 36 PART IIOTHER INFORMATION Item 1. Legal Proceedings 37 Item 6. Exhibits 37 Signatures 38 Index to Exhibits 39 2 PART IFINANCIAL INFORMATION Item 1.Financial Statements ULTRALIFE CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in Thousands, Except Per Share Amounts) ASSETS (Unaudited) June 30, December 31, Current assets: Cash and cash equivalents $ $ Restricted cash Trade accounts receivable (less allowance for doubtful accounts of $305 at June 30, 2013 and $322 at December 31, 2012) Inventories Due from insurance company Deferred tax asset - current Income taxes receivable 28 Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Other assets: Goodwill Intangible assets, net Security deposits and other long-term assets 98 Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Current portion of debt $
